Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:

Interpreting the claims in light of the specification Examiner finds the claimed invention is patentably distinct from the prior art of record as disclosed in the final rejection issued April 25, 2022.  The prior art does not expressly teach or render obvious the invention as recited in the amended independent claims for at least the reasons argued by Applicant in the response filed on July 25, 2022.

However, Volgelsgesang and Hanson, as disclosed in the office action issued April 25, 2022, do not anticipate or render obvious the combination set forth in the independent claims having the limitations of “receiving, with a computer system, from a remote client computing device, a request…generating, with the computer system, a plurality of queries based on the request, wherein the plurality of queries comprise a shared set of query parameters; locking, with the computer system, a set of values of the record based on a first query of the plurality of queries, wherein the locking prevents operations on the set of values by the plurality of queries; storing, with the computer system, at least one of a plurality of query values identifying the plurality of queries or the plurality of queries in a second, in-memory data store, the second, in-memory data store being different from the first data store; determining, with the computer system, a second query comprising the shared set of query parameters based on the plurality of queries; unlocking, with the computer system and in response to an unlocking condition being satisfied, the set of values of the record for the second query; retrieving…a query response comprising the set of values…fulfilling, the plurality of queries based on the set of values…” as recited in amended independent claims, when taken in conjunction with all the other claim limitations, as combined and arranged in the independent claims, which are not specifically recited in quotes.  

As cited in the final rejection mailed on April 25, 2022, Vogelsgesang generally teaches receiving a request (such as a database query from a client), generating a plurality of queries based on the request (such as by generating subqueries/query fragments), storing values identifying the queries, determining a second query (such as by reducing duplicate query instances, merging query fragments, subsuming identical subqueries into combined queries, etc.), retrieving a response comprising a set of values using the second query, fulfilling the plurality of queries based on the values (such as by using returned results for deduplicated query fragments/subqueries), and generating a response to the request based on the fulfilled queries, such as by displaying/visualizing the retrieved information and/or returning the result set to the client (e.g. abstract, paragraphs 0003, 0004, 0008, 0013, 0014, 0016, 0017, 0036, 0038, 0039, 0040, 0041, 0050, 0051, 0052, 0053, 0055, 0059, 0062, 0063, 0073, 0079, 0081, 0089, 0090, 0091-0093, 0095, 0107, 0115-0117, 0119, 0132, 0134, 0135, 0136, 0138, 0141, 0143, 0144, 0147, 0148; Figs. 3A, 3C, 4A-L, 5A, as cited in the previous office action).  However, Vogelsgesang does not disclose various other limitations recited in the amended independent claims, including the use of locking mechanisms and, therefore, does not disclose or teach at least “locking, with the computer system, a set of values of the record based on a first query of the plurality of queries, wherein the locking prevents operations on the set of values by the plurality of queries…unlocking, with the computer system and in response to an unlocking condition being satisfied, the set of values of the record for the second query.”  

Hanson is generally cited as teaching locking a set of values of a record based on a query, such as identifying rows which are relevant to a query, applying access locks to the identifier of the row and, while the lock is active, manipulating the data within the row in accordance with the query (e.g. paragraphs 0070-0072, Figs. 9 and 10, as cited in the previous office action).  However, in Hanson, the locking of the set of values (row) is performed so that the manipulations to the data within the locked set of values are performed in accordance with the query (i.e. the rows are locked so that only the related query can manipulate the data).  In the independent claims of the instant application, the locking of the set of values is performed such that operations on the set of values by the query which is the basis of the locking (and other queries in the plurality) are prevented (i.e. the values are locked so that the related query, and other queries in the plurality, are prevented from operating on the data).  Moreover, Hanson is silent regarding unlocking, in response to an unlocking condition being satisfied, the set of values of the record for a second query, much less a second query which comprises a shared set of query parameters (which the plurality of queries also comprise) and is determined based on the plurality of queries, the operations of which are prevented by the locking of the set of values of the record.  Therefore, Hanson also does not disclose or teach at least “locking, with the computer system, a set of values of the record based on a first query of the plurality of queries, wherein the locking prevents operations on the set of values by the plurality of queries…unlocking, with the computer system and in response to an unlocking condition being satisfied, the set of values of the record for the second query.”

Therefore, neither Volgelsgesang nor Hanson, nor any of the other cited references, as reasonably combined, teach the specific applied configuration as is claimed in the amended independent claims as discussed above.  Thus for at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/Examiner, Art Unit 2179